Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 1 of 17




                             EXHIBIT A
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 2 of 17



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  DANIEL KLEEBERG, LISA STEIN, and
  AUDREY HAYS,

                         Plaintiffs,
                                                      Civil Action No. 16-CV-9517(LAK)(KHP)
          v.

  LESTER EBER; ALEXBAY, LLC f/k/a
  LESTER EBER, LLC; ESTATE OF
  ELLIOTT W. GUMAER, JR.; and WENDY
  EBER,

                         Defendants,

          and

  EBER BROS. & CO., INC.; EBER BROS.
  WINE AND LIQUOR CORP.; EBER
  BROS. WINE & LIQUOR METRO, INC.;
  EBER-CONNECTICUT, LLC; EBER-
  RHODE ISLAND, LLC; EBER BROS.
  ACQUISITION CORP.; EBER-METRO,
  LLC; SLOCUM & SONS OF MAINE, INC.;
  and CANANDAIGUA NATIONAL BANK
  & TRUST COMPANY,

                         Nominal Defendants.

                    PLAINTIFFS’ RESPONSES AND OBJECTIONS TO
           THE GUMAER ESTATE’S CONTENTION INTERRROGATORIES


       Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays, by and through undersigned

counsel, hereby respond to Defendant Estate of Elliott W. Gumaer, Jr.’s contention

interrogatories. Plaintiffs reserve the right to supplement these responses to the extent that

additional information becomes available to them and are particularly limited at this time due to

the inadequate disclosure of payments to Gumaer for a period of several years.

                                                  1
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 3 of 17



       1.      Identify each act on the part of Guamer which you contend made him a faithless

servant or otherwise entitles plaintiffs to relief from the Estate and state when the act occurred.


Response:

               a. On or about January 2, 2001, Gumaer offered to be and was retained as Lester

                   Eber’s personal attorney.

               b. Guamer never disclosed to the other Trust beneficiaries his attorney-client

                   relationship with Lester Eber.

               c. If Gumaer served as a personal attorney to Wendy Eber as well, it was also

                   without the knowledge and consent of the other Trust beneficiaries.

               d. While impaired by his undisclosed conflict of interest, Gumaer either

                   approved of, or failed to exercise reasonable care and prudence to discover,

                   the fact that Lester had entered into a personal services contract with Southern

                   Wine & Spirits to generate side payments for himself, separate from Eber

                   Bros., even though he did so during the overall negotiations with Southern on

                   behalf of Eber Bros.

               e. To the extent that he did so, Gumaer approved the Security Agreement with

                   Lester dated as of February 26, 2010, and related board meeting minutes that

                   falsely asserted that Lester had not already executed the October 2009 Line of

                   Credit Note.

               f. Gumaer authorized Eber Metro’s sale of 6% of Eber-CT to Polebridge

                   Bowman in or about July 2010 (backdated to May 2010), in exchange for a

                   non-recourse note with a below-market interest rate of 2% simple interest.




                                                 2
Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 4 of 17



        g. Gumaer attempted to conspire with Lester to fabricate a rationale to support

           Wendy receiving a right of first refusal on Polebridge Bowman’s interest

           because he knew that it improperly favored her over other Trust beneficiaries

           and remaindermen.

        h. On or about August 18, 2011, Gumaer purported to ratify loans that were

           supposedly made by Lester, while acting with an undisclosed conflict of

           interest and without exercising due care, including taking reasonable steps to

           determine whether the purported loans had actually been made such that any

           sums were due or owing.

        i. Guamer failed to disclose Alexbay’s UCC Article 9 proposal—which was

           self-dealing by his co-trustee—to the other Trust beneficiaries prior to the

           proposal being accepted.

        j. Gumaer authorized EBWLC and Eber Metro to accept Alexbay’s UCC Article

           9 proposal.

        k. After the transfer of Eber Metro to Alexbay, Gumaer failed to disclose to any

           Plaintiffs or Sally Kleeberg that the Trust no longer had any interest in CT

           business.

        l. Gumaer failed to disclose to the Trust beneficiaries that there was no positive

           value in Eber Bros. or EBWLC stock, despite knowing that it was being

           incorrectly reported as having a significant positive value in Trust statements.

        m. Gumaer conspired with Lester and Wendy Eber to conceal information from

           the other Trust beneficiaries.




                                            3
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 5 of 17



               n. Gumaer approved of corporate transactions concerning Lester and Wendy

                   Eber that Gumaer purported to authorize as an independent director or

                   manager, notwithstanding his undisclosed conflict of interest, including but

                   limited to authorizing Lester’s and Wendy’s compensation.

               o. Gumaer served as director of Eber Metro after it was transferred to Alexbay,

                   creating an additional fiduciary duty to Lester that exacerbated the conflict.


       2.      For each act identified in response to Interrogatory No. 1, identify the persons(s)

or entity to which you contend Gumaer owed a duty of loyalty that was violated by the act.

Response: Plaintiffs object to this interrogatory to the extent that it incorrectly implies that

Plaintiffs’ claims are founded solely on the duty of loyalty, when in fact certain claims that could

give rise to liability for the estate are founded on the duty of care. Accordingly, the answers

provided identify the persons to whom Gumaer owed fiduciary duties generally, including loyalty.

               a. The Allen Eber Trust, including its beneficiaries and remaindermen (together

                   referred to herein as the “Trust,” since in all instances when duties run to the

                   trust itself, they also run to the beneficiaries and remaindermen).

               b. The Trust.

               c. The Trust.

               d. The Trust; Eber Bros. & Co., Inc. (“EB&C”); Eber Bros Wine and Liquor

                   Corp. (“EBWLC”); Eber Bros. Wine & Liquor Metro, Inc. (“Eber Metro”);

                   Eber-Connecticut, LLC (“Eber-CT”).

               e. The Trust; EB&C; EBWLC; Eber Metro.

               f. The Trust; EB&C; EBWLC; Eber Metro.

               g. The Trust; EB&C; EBWLC; Eber Metro.


                                                 4
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 6 of 17



               h. The Trust; EB&C; EBWLC; Eber Metro.

               i. The Trust; EB&C; EBWLC; Eber Metro.

               j. The Trust; EB&C; EBWLC; Eber Metro.

               k. The Trust.

               l. The Trust.

               m. The Trust.

               n. The Trust; EB&C; EBWLC; Eber Metro; Eber-CT.

               o. The Trust.


       3.      For each person or entity identified in response to Interrogatory No. 2, identify the

legal relationship (e.g., employee, counsel, trustee, agent, director) you contend Gumaer had with

that person(s) or entity at the time of the acts identified in response to Interrogatory No. 1 and

identify the time period you contend that relationship existed.

Response:

       The Trust: Gumaer was the trustee since its inception and was never discharged. The

persons included as those to whom there was a breach of duty include Sally Kleeberg, Audrey

Hays, Daniel Kleeberg, and Lisa Stein. Although Lester and Wendy Eber were technically in this

category as well, there was no apparent failure to disclose or concealment from those two.

       EB&C: Gumaer was a director from at least 2000 through February 2017. See EB-

00030935.

       EBWLC: Gumaer was a director from at least 2000 through 2013. The exact

circumstances surrounding his purported resignation are unclear and appear to have shifted at

various points in time in 2014 and 2015. See EB-00016954-59.




                                                 5
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 7 of 17



       Eber Metro: Gumaer was a director from at least 2000 through February 2017. See EB-

00030935.

       Eber-CT: Gumaer was a member of the board of managers from its inception through

February 2017. See id.

       4.      For each legal relationship identified in response to Interrogatory No. 3, state the

factual and legal basis for your contention that Gumaer has such legal relationship with that

person or entity.

Response: Plaintiffs object to most of this request because it is undisputed (i) that Gumaer was an

appointed trustee of the Allen Eber Trust since its inception, and (ii) that Gumaer served as a

director of EB&C, EBWLC, and Eber Metro, and as a member of the board of managers of Eber-

CT. These legal relationships intrinsically create direct fiduciary duties.

       In addition, Plaintiffs note that the fiduciary duties of a director run both to the company

itself and also to its shareholders, especially when the company is a wholly owned subsidiary. See,

e.g., Andarko Petroleum Corp. v. Panhandle Eastern Corp., 545 A.2d 1171, 1174 (Del. Sup. Ct.

1988). Accordingly, all of Gumaer’s actions as corporate director of a corporation ultimately

controlled by the Trust implicated his highest duty of undivided loyalty to the Trust.

       5.      For each act identified in response to Interrogatory No. 1, identify the damages you

contend were caused by the act, including the identification of each person or entity that you

contend suffered such damages and the amount of such damages you contend was suffered by that

person or entity.

Response: Plaintiffs object to this request on the grounds that it is vague about “damages…

caused” or “suffered,” and whether it would (i) include non-monetary injuries, including those that

result in financial recoveries without demonstrating financial loss, or (ii) include indirect monetary



                                                  6
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 8 of 17



damages. It would be unduly burdensome to require Plaintiffs to respond with specifications of

either the non-monetary injuries caused by a faithless fiduciary on an act-by-act basis or the

amounts of indirect damages as to each act. Accordingly, Plaintiffs answer this Interrogatory solely

with respect to the identification of direct monetary damages, and without attempting to specify or

quantify indirect damages suffered by shareholders, parent companies, or Trust beneficiaries. Acts

of disloyalty resulting in the forfeiture of compensation or disgorgement of profits does not

constitute “damages.” Furthermore, Plaintiffs note that they do not include interest or expenses,

including attorney’s fees, in this response.

               a. No direct damages were caused by this act alone. Plaintiffs note that its

                   occurrence serves as a basis for forfeiture of compensation and disgorgement

                   of profits for breach of fiduciary duty and pursuant to the faithless servant

                   doctrine.

               b. No direct damages were caused by this act alone. Plaintiffs note that its

                   occurrence serves as a basis for forfeiture of compensation and disgorgement

                   of profits for breach of fiduciary duty and pursuant to the faithless servant

                   doctrine.

               c. No direct damages were caused by this act alone, if it in fact occurred.

                   Plaintiffs note that its occurrence serves as a basis for forfeiture of

                   compensation and disgorgement of profits for breach of fiduciary duty and

                   pursuant to the faithless servant doctrine.

               d. EBWLC or Eber Metro were both New York companies capable of entering

                   into a personal services contract for Lester to provide consulting services to

                   Southern, and accordingly either or both of them directly suffered the loss of



                                                  7
Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 9 of 17



           $600,000 per year in income. The loss of this income directly led to the

           borrowing of money from Lester, which led to the other damages noted

           below. To the extent that Eber-CT could have been capable of providing

           services in New York, it also suffered because it was lost the opportunity as

           well and, as an operating entity, was injured by virtue of Lester’s agreement

           not to compete with Southern, which limited Eber-CT’s ability to conduct

           business without compensation, since the compensation for that limitation was

           instead diverted to Lester personally.

        e. EBWLC and Eber Metro were damaged by giving Lester the right of

           foreclosure on collateral without receiving anything in return. The amount of

           damages for this act standing alone has not been quantified. As the events

           ultimately played out, however, because this act was integral to the

           subsequent acts, the amount of damages is calculable the Expert Report of

           Glenn Liebman.

        f. Eber Metro was damaged primarily by selling the interest in Eber-CT for

           sham consideration since the amount was financed with a non-recourse note

           that did not have a reasonable interest rate, particularly since Eber Metro’s

           cost of borrowing was then 12.5% compounding interest to Lester and it was

           loaning money to Polebridge at just 2% simple interest. To the extent that the

           transaction was motivated by the desire to retain Glenn Sturm’s services, there

           is no evidence to support the conclusion that Glenn Sturm provided services to

           Eber Metro that would warrant Eber Metro bearing the brunt of the costs.

           Even if the consideration received by Eber Metro had been cash, the amount



                                         8
Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 10 of 17



           was below fair value, particularly since Eber Metro did not retain its own right

           of first refusal, but instead gave that away to Wendy Eber. Plaintiffs have not

           quantified the damages by valuing Eber-CT at the time of the transfer, which

           was authorized in July 2010 but backdated to May 2010. Instead, Plaintiffs

           seek to rescind the transaction.

                i. This response does not take into account the fact that Polebridge

                   received distributions from Eber-CT, because an adequate accounting

                   of what was paid has not yet been provided; any such distributions

                   must be returned to Eber Metro as part of the rescission. If the

                   distributions cannot be recovered from Polebridge Bowman or Wendy

                   Eber, Gumaer as an authorizing director is liable for reimbursing the

                   company.

        g. Eber Metro was damaged in that it lost the opportunity to recover the six

           percent that it “sold” to Polebridge in a sham transaction. The Expert Report

           of Glenn Liebman establishes the value of Eber-CT as of May 31, 2018,

           which is close enough in time to the February 2017 effective date when

           Wendy Eber exercised her right of first refusal to provide a reasonable

           estimate of the damages at $875,140, which is the difference between the fair

           market value of the six percent interest and the consideration This does not

           take into account the unreasonably low interest rate on the Polebridge note,

           since if Eber Metro had the right of first refusal and exercised it on the same

           economic terms as did Wendy, it would have assumed a debt to itself that

           would have been canceled.



                                         9
Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 11 of 17



        h. The amount of damages for this act standing alone is at least the amount of the

           purported 2006 amended loans that Lester claimed to have satisfied through

           the Article 9 strict foreclosure. See 2/21/2012 Alexbay Complaint ¶ 27

           (specifying indebtedness of $1,951,874.26 as of Dec. 31, 2011). The amount

           of damages may be larger if Lester were to collect interest calculated after

           approximately December 31, 2011, or if Lester were to attempt to collect on

           the second 2006 note. Moreover, as the events ultimately played out, because

           this act was integral to the subsequent acts, the full amount of damages is

           calculable the Expert Report of Glenn Liebman.

        i. EBWLC suffered the direct damages based on the loss of Eber Metro, which

           constituted substantially all of its assets. The amount of damages may be

           determined by reference to the Expert Report of Glenn Liebman and the

           current value of Eber-CT. Assuming that damages are awarded rather than

           rescission of the transfer, the precise amount will vary depending on the

           specific equitable relief entered as to other transactions, including but not

           limited to the request to rescind the Polebridge Bowman transaction and right

           of first refusal to Wendy Eber and the issuance of Eber Metro stock to Wendy

           under a compensation agreement executed after Alexbay acquired control; it

           will also depend on whether Lester is capable of substantiating his currently

           unsubstantiated claims of pre-2009 loans. If there were distributions that

           would have reached EBWLC during the period after June 5, 2012 (as will be

           determined after receiving a proper and complete accounting), the loss of




                                         10
   Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 12 of 17



                   those distributions constitutes additional damages suffered directly by

                   EBWLC.

               j. See response to Act (i).

               k. See response to Act (i).

               l. See response to Act (i).

               m. See response to Act (i).

               n. No direct damages were caused by this act alone. Plaintiffs note that its

                   occurrence serves as a basis for forfeiture of compensation and disgorgement

                   of profits for breach of fiduciary duty and pursuant to the faithless servant

                   doctrine.

               o. No direct damages were caused by this act alone. Plaintiffs note that its

                   occurrence serves as a basis for forfeiture of compensation and disgorgement

                   of profits for breach of fiduciary duty and pursuant to the faithless servant

                   doctrine.


       6.      With respect to the damages identified in response to Interrogatory No. 5, identify

the person or entity you contend is entitled to recover in this action those damages or any portion

of them, including the amount of such damages you contend each such person or entity is entitled

to recover.

Response: In their response to Interrogatory No. 5, Plaintiffs have identified the persons or entities

that suffered direct damages (EBWLC and Eber Metro, as specified above), and thus those are the

entities that are entitled to recover damages in this derivative lawsuit. Plaintiffs note that because

Eber Metro was a wholly owned subsidiary of EBWLC at the time of the Polebridge Bowman

transaction, the damages suffered by Eber Metro may and should be awarded to EBWLC,


                                                 11
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 13 of 17



particularly to the extent that Eber Metro is not a wholly owned subsidiary of EBWLC at the time

when judgment is entered.

           With respect to the forfeiture of compensation or disgorgement of profits as remedies for

Gumaer’s breach of fiduciary duty of loyalty (although those do not technically constitute

damages), Plaintiffs advise that they argue two alternatives:

    (i)       Disgorgement: Because Gumaer’s duty of trust to the Trust was violated to the

              detriment of the disfavored Trust beneficiaries, he must account for and be disgorged

              of his profits earned as a result of the breach of trust. See, e.g., Fed. Ins. Co. v. Mertz,

              No. 12-CV-1597-NSR-JCM, 2016 WL 164618, at *7 (S.D.N.Y. Jan. 12, 2016) (“In []

              cases where a fiduciary violates his position of trust, courts have held that he must

              account for all the profits derived therefrom.”). Such disgorged profits should be paid

              to Plaintiffs, as the parties whose trust was violated, without giving a share to Lester,

              who was complicit in Gumaer’s breach of trust.

    (ii)      Forfeiture: Alternatively, the compensation must be forfeited to the entities that paid

              the compensation to Gumaer. Based on the information disclosed by the Ebers, this

              appears to have been $40,000 from EBWLC each calendar year beginning in 2001 and

              presumptively continuing through the first half of 20101; $82,000 from Eber-CT from

              August 2010 through July 2017.

Under either theory, the amount of disgorgement or forfeiture is equal to the amount of

compensation paid to him by any of the Eber entities or by the Ebers themselves, and for which


1
  As the Supreme Court explained, “while the damages may not be determined by mere speculation or guess, it will
be enough if the evidence show the extent of the damages as a matter of just and reasonable inference, although the
result be only approximate. The wrongdoer is not entitled to complain that they cannot be measured with the
exactness and precision that would be possible if the case, which he alone is responsible for making, were
otherwise.” Story Parchment Co. v. Paterson Parchment Co., 282 U.S. 555, 563 (1931). Here, any deficiency in the
records is a direct and proximate result of the passage of time since the events in question, which is a direct and
proximate result of the improper concealment by Gumaer.

                                                        12
   Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 14 of 17



Plaintiffs still require a formal and complete accounting. Plaintiffs reserve the right to supplement

or correct this response if necessary to conform to what the law permits based on the factual

allegations in the Third Amended Complaint that are undisputed or sufficiently supported by

admissible evidence.

       7.      With respect to each person or entity identified in response to Interrogatory No. 6,

state the legal and factual basis for your contention that that person or entity is entitled to recover

damages in this action.

       Response: See response to Interrogatory No. 5 for the primary factual basis.

       The legal basis for receiving lost profit damages, as with Lester’s Southern contract (Act

(d)), is based on the fact that it involved self-dealing and abuse of trust. See Matter of Rothko, 43

N.Y.2d 305, 321–22 (1977). To the extent that the Ebers stop contending that Gumaer knew about

the transaction, Gumaer’s responsibility for negligently violating the duty of care (rather than

loyalty) as to this specific transaction for the damages may theoretically be limited to actual losses

without appreciation. See id. at 316–17. However, because Gumaer’s ability to exercise his duty

of care was impeded by his undisclosed conflict of interest, it is Plaintiffs’ position that even if he

did not know of the Southern transaction, the injury was ultimately due to his breach of his duty

of loyalty. The existence of the conflict of interest merits appreciation damages. Id. at 319.

       The same legal basis applies to the appreciation damages in connection with EBWLC’s

and Eber Metro’s lost interests in Eber-CT. However, by mid-2010 (if not earlier), Gumaer was

further conflicted by the fact that his compensation was coming from Eber-CT, giving him an

incentive to help Eber-CT avoid obligations to EBWLC’s creditors that might impair his

“consulting” fee. It is unlikely to be a coincidence that the first recorded payment from Eber-CT

to Gumaer was in August 2010, shortly after he approved the backdated Polebridge Bowman



                                                  13
    Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 15 of 17



transaction. Accordingly, to the extent that EBWLC is not given equitable relief to recover its 85%

interest in Eber-CT (including rescission of the six percent sold by Eber Metro to Polebridge),

Gumaer’s estate is liable for damages.

        Even if equitable relief is entered, Gumaer’s estate may be liable for payments to EBWLC

in connection with the same transactions because Plaintiffs will be entitled to a constructive trust

over proceeds from Eber-CT and Eber Metro since the transfer. If the Ebers are unable to return

the funds subject to the constructive trust, Gumaer’s estate is liable for the same reason that it is

liable for appreciate damages: Because of Gumaer’s conflict of interest in favor of Lester.

        As to Act (h), if the 2006 loan is not set aside, Gumaer’s estate will be liable to EBWLC

for any amounts that it is liable to pay to Lester or Alexbay. Even if no cash is paid by EBWLC

due to offsetting liabilities from Lester or Alexbay to EBWLC or its subsidiaries, any amount of

offset will still be subject to Gumaer’s liability as direct loss attributable to his negligence in failing

to adequately investigate the loan, its interest rate, and related facts and circumstances that may

have shown that EBWLC had valid defenses to the payment of the purported loan.

        8.      With respect to each alleged act of disloyalty identified in response to Interrogatory

No. 1, do you contend his breach of duty of loyalty was ‘substantial’ as that term was used in

Turner v. Kouwenhoven, 100 N.Y. 115 (1885), and if so, state the factual and legal basis for that

contention.

        Response: Plaintiffs object to this request to the extent that is asks them to repeat the

responses already provided above, all of which are incorporated by reference.

        The Turner case’s definition of “substantial” is somewhat inapposite because it concerns

an employment contract rather than the specific situation of a conflicted fiduciary, let alone a

conflicted trustee. See, e.g., Meinhard v. Salmon, 164 N.E. 545 (N.Y. 1928) (“Many forms of



                                                    14
   Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 16 of 17



conduct permissible in a workaday world for those acting at arm’s length are forbidden to those

bound by fiduciary ties. A trustee is held to something strict than the morals of the market place.

Not honesty alone, but the punctilio of an honor the most sensitive, is then the standard of

behavior.”). Turner has also been characterized as establishing one of “two alternative standards

for determining whether an employee’s conduct warrants forfeiture under the faithless servant

doctrine.” Stanley v. Skowron, 989 F.Supp.2d 356, 359 (S.D.N.Y. 2013). Under the second

standard, “it is sufficient that the employee … omits to disclose any interest which would naturally

influence his conduct in dealing with the subject of the employment.” Id. at 359-60. Here,

Gumaer’s conduct violated both standards given the fundamental purpose of a trustee.

       A trustee is bound by a duty of undivided loyalty. By entering into a separate fiduciary

relationship with just one beneficiary, who was also the co-trustee with the greatest potential power

for acting out of self-interest to the detriment of the rest of the Trust beneficiaries, Gumaer

substantially defeated the very purpose of his appointment as a co-trustee. Gumaer’s failure to

disclose his attorney-client relationship to the beneficiaries, much less receive the beneficiaries’

consent, was a substantial breach of his duty of loyalty. Gumaer’s undisclosed conflict of interest

permeated every single decision that he made, and thus every action that benefitted Lester or

Wendy in any way was a substantial violation of his primary duty as trustee.

       Moreover, in his capacity as a corporate director, the acts specifically identified above

benefitting Lester or Wendy (including conspiring to conceal information and fabricate

explanations) were so egregious as to violate the essence of his duty to the corporations. And to

the extent that he purported to act as independent director, such as when he approved compensation

to Lester, it was a violation of his duty of candor to conceal his conflict of interest that effectively

required him to favor Lester.



                                                  15
   Case 1:16-cv-09517-LAK-KHP Document 259-1 Filed 11/08/19 Page 17 of 17



       To the extent that he was acting as a lawyer in any capacity for the Eber entities (Plaintiffs

do not contend that he did so, although the Ebers may), Gumaer also violated the Rules of

Professional Conduct by failing to obtain informed consent given his potentially conflicting

personal representation of Lester. Failure to adhere to the ethical standards of the profession is a

substantial failure of performance.

                                              Respectfully submitted,

Dated: October 25, 2019                       /s Brian C. Brook                        .
                                              Brian C. Brook (BB 1980)
                                              BROOK & ASSOCIATES, PLLC
                                              100 Church Street, 8th Floor
                                              New York, New York 10007
                                              Telephone: (212) 257-2334
                                              Facsimile: (646) 257-2887
                                              Brian@brook-law.com

                                              Counsel for Plaintiffs Daniel Kleeberg, Lisa Stein,
                                              and Audrey Hays




                                                16
